Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 02/26/2021.  Claims 1-20 were pending. Claims 1-20 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claims 2-8, 10-20 are objected to because of the following informalities:
	Claims 2-8 are objected of reciting “conference session” in line 1 should be –conference session signal—to mark the reference “conference session signal’ in line 1 of the claim 1;
Claims 10-20 are objected of reciting “conference session” in line 1 should be –conference session signal—to mark the reference “conference session signal’ in line 1 of the claim 9;
Claim 4 is objected of reciting “upsampling” in line 3 should be –up-sampling—to be consistent with --up-sampling-- recited in claim 1, line 10;
	Claim 13 is objected of reciting “upsampling” in line 3 should be – up-sampling— to be consistent with --up-sampling-- recited in claim 19 line 12;
Claim 4 is objected of reciting “prior to prior to” in line 3 should be – prior to— to remove the duplicate.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.1.	Claims 3, 11-12, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Specification does not adequately describe how “the first sampling rate is an integer multiple of the second sampling rate”, “the second sampling rate is an integer multiple of the third sampling rate”, “the first sampling rate is 48 KHz”, in light of Specification [0071-72, 75] and claims 7, 17.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




6.2.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baten et al. (“Baten”, US 8433050 B1).

Regarding Claim 1, Baten discloses a method of forming a conference session signal from signals from a plurality of session capable devices in a distributed communication architecture (Baten, FIG.1, communication network 100, network 104, telecommunication devices 120, distributed network 104, , a plurality of telecommunication devices 120 and 124, one or more wireless access points 126, one or more mobile telecommunication devices 128, an enterprise server 132, and a conference bridge 136. FIG.4, summation point 420, col. 10, lines 46-49: each endpoint may make use of its own summation point. Likewise, distribution of the summation point 420 through the network may result in a distribution of other functions of the conference bridge 136.) wherein at least two signals of the signals from a plurality of session capable devices have a first sampling rate and at least one signal of the signals from a plurality of session capable devices has a second, higher, sampling rate (Baten, col. 4, lines 13-15: up-sampling takes the sampling rate from 8 KHz (“1st sampling rate, SR1”) to 16 KHz (“2nd sampling rate, SR2”) in the case of G.711 and G.722 signals), the method including: 
summing the at least two signals from a plurality of session capable devices having the first sampling rate to form a first summed signal having the first sampling rate (Baten, FIG.6, S612, S628, col. 12, lines 39-54: a signal (“SR1”) is received at the conference bridge on one of the channels (S612); col. 12, lines 64-67 the determination is made if a first intended recipient is using the same codec (“SR1”) as the sender (S628); FIG.5, S532, col. 11, lines 50-59,: sum received signals (S532)(“SUM-SR1”)); 
up-sampling the first summed signal having the first sampling rate to the second sampling rate to form a first summed signal having the second sampling rate (Baten, FIG.6, S632, col. 13, lines 1-4,: if the codecs used by the sender and the first recipient is not the same then it is determined if the recipient is using a higher quality codec than the sender; FIG.5, S524, S532, col. 11, lines 43-59,: up sample the received signal, sum received signals (S532) (“SUM1-SR2” )); and 
summing the first summed signal having the second sampling rate and at least one signal of the signals from a plurality of session capable devices having the second sampling rate to form a conference session signal having the second sampling rate (Baten, col. 4, lines 7-9: the conference signal summation (“SUM1”) is performed at the highest sample rate and bandwidth of all encoded signals that are terminated on a conference bridge. FIG.6, S628, S644, col. 12, lines 64-67 to col. 13, lines 112: If both parties are using the same codec (“SR2”), FIG.5, S532, S536, col. 11, lines 50-59, col. 12, lines 4-7: sum received signals (“SUM1-SR2”), send summed signal to an endpoint (S536)).  

Regarding Claim 2, Baten discloses the method of forming a conference session of claim 1, further comprising down-sampling the conference session signal to the first sampling rate to generate a conference session signal having the first sampling rate (Baten, FIG.6, S640, S644, col. 13, lines 13-19: If the receiver (“SUM1-SR2”) does not have the same or higher quality codec than the sender (“SR1”) then the receiver has a lower quality codec than the sender. In this case the signal will be formatted for the lower quality codec (S640) (SUM1-SR1). The reformatted signal is then sent to the signal recipient (S644)).  

Regarding Claim 3, Baten discloses the method of forming a conference session of claim 2, wherein the first sampling rate is an integer multiple of the second sampling rate (Baten, col. 4, lines 14-16: SR1 is 8 kHz and SR2 is 16 kHz).  

Regarding Claim 4, Baten discloses the method of forming a conference session of claim 2, wherein the signals from a plurality of session capable devices are encoded and further including decoding the signals prior to prior to summing and upsampling the signals (Baten, FIG.5, S512, S532, col. 11, lines 32-37, lines 50-59: the conference bridge 136 determines if the received signal is in encoded form. If the received signal is in encoded form, then the signal is decoded by the decoder ).  

Regarding Claim 5, Baten discloses the method of forming a conference session of claim 4, further comprising encoding the conference session signal having the first sampling rate as a function of the encoder used to form each of the at least two signals of the signals from a plurality of session capable devices having the first sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder (S552)).  

Regarding Claim 6, Baten discloses the method of forming a conference session of claim 5, further comprising encoding the conference session signal having the second sampling rate as a function of the encoder used to form the at least one signal of the signals from a plurality of session capable devices having the second sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder (S552).  

Regarding Claim 7, Baten discloses the method of forming a conference session of claim 2, wherein the first sampling rate is 8 KHz and the second sampling rate is 16 KHz (Baten, col. 4, lines 7-16: up-sampling takes the sampling rate from 8 KHz (“SR1”) to 16 KHz (“SR2”) in the case of G.711 and G.722 signals).  

Regarding Claim 8, Baten discloses the method of forming a conference session of claim 6, wherein an encoder employs a pulse code modulation codec (Baten, col. 1, lines 65-67 to col. 2, lines 1-12: G.711 codec which samples at 8 kHz as 8 bit compressed Pulse Code Modulation (PCM)).  

Claim Rejections - 35 USC § 103
7.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.2.	Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baten et al. (“Baten”, US 8433050 B1) in view of Yagunov et al. (“Yagunov”, US 2007/0165761 A1).

Regarding Claim 9, Baten discloses a method of forming a conference session signal from a plurality of signals from a plurality of session capable devices in a distributed communication architecture (Baten, FIG.1, communication network 100, network 104, telecommunication devices 120, distributed network 104, , a plurality of telecommunication devices 120 and 124, one or more wireless access points 126, one or more mobile telecommunication devices 128, an enterprise server 132, and a conference bridge 136. FIG.4, summation point 420, col. 10, lines 46-49: each endpoint may make use of its own summation point. Likewise, distribution of the summation point 420 through the network may result in a distribution of other functions of the conference bridge 136.) wherein at least two signals of the signals from a plurality of session capable devices have a first sampling rate, at least two signals of the signals from a plurality of session capable devices have a second, sampling rate higher than the first sampling rate and at least one signal of the signals from a plurality of session capable devices has a (Baten, col. 4, lines 13-15: up-sampling takes the sampling rate from 8 KHz (“1st sampling rate, SR1”) to 16 KHz (“2nd sampling rate, SR2”) in the case of G.711 and G.722 signals), the method including: 
	summing the at least two signals of the signals from a plurality of session capable devices having the first sampling rate to form a first summed signal having the first sampling rate (Baten, col. 4, lines 7-9: the conference signal summation (“SUM1”) is performed at the highest sample rate and bandwidth of all encoded signals that are terminated on a conference bridge. FIG.6, S612, S628, col. 12, lines 39-54: a signal (“SR1”) is received at the conference bridge on one of the channels (S612); col. 12, lines 64-67 the determination is made if a first intended recipient is using the same codec (“SR1”) as the sender (S628); FIG.5, S532, col. 11, lines 50-59,: sum received signals (S532)(“SUM1-SR1”); 
up-sampling the first summed signal having the first sampling rate to the second sampling rate to form a first summed signal having the second sampling rate (Baten, FIG.6, S632, col. 13, lines 1-4,: if the codecs used by the sender and the first recipient is not the same then it is determined if the recipient (“SUM1”) is using a higher quality codec than the sender; FIG.5, S524, S532, col. 11, lines 43-59,: up sample the received signal, sum received signals (S532) (“SUM1-SR2”); 
summing the first summed signal having the second sampling rate and the at least two signals of the signals from a plurality of session capable devices having a second sampling rate to form an intermediate sum having the second sampling rate (Baten, FIG.6, S628, S644, col. 12, lines 64-67 to col. 13, lines 112: If both parties are using the same codec (“SR2”), FIG.5, S532, S536, col. 11, lines 50-59, col. 12, lines 4-7: sum received signals (“SUM1-SR2”), send summed signal to an endpoint (S536). 
However, Baten does not disclose
up-sampling the intermediate sum to the third sampling rate; and 
summing the intermediate sum having the third sampling rate and the at least one signal of the signals from a plurality of session capable devices having the third sampling rate to form a conference session signal having the third sampling rate.  
Yagunov discloses
up-sampling the intermediate sum to the third sampling rate (Yagunov, [0007]: comprises sampling rates of 48 kHz (“3rd sampling rate SR3”). Combined Baten-Yagunov [0007] teaches or suggests, FIG.6, S632, col. 13, lines 1-4,: if the codecs used by the sender and the first recipient is not the same then it is determined if the recipient is using a higher quality codec than the sender; FIG.5, S524, S532, col. 11, lines 43-59,: up sample the received signal), sum received signals (S532) (“SUM1-SR3”)); and 
(Combined Baten-Yagunov teaches or suggests Baten, FIG.6, S628, S644, col. 12, lines 64-67 to col. 13, lines 112: If both parties are using the same codec (“SR3”), FIG.5, S532, S536, col. 11, lines 50-59, col. 12, lines 4-7: sum received signals (“SR3”), send summed signal to an endpoint (S536) (“SUM1-SR3”)).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “48 KHz” of Yagunov into the invention of Baten. The suggestion/motivation would have been to improve sampling rate conversion on the codec to support different rates in multimedia components within the mobile devices which support higher sampling rates. For example, when mixing speech with music, it may be necessary to convert the audio formats to a common sampling rate in order to mix the audio and play the audio out of a speaker using only one codec. (Yagunov, Abstract, [0001-10]).

Regarding Claim 10, Baten-Yagunov discloses the method of forming a conference session of claim 9, further including: 
down-sampling the conference session signal to the second sampling rate to generate a conference session signal having the second sampling rate (Baten, FIG.6, S640, S644, col. 13, lines 13-19: If the receiver (“SR3”) does not have the same or higher quality codec than the sender (“SR2”) then the receiver has a lower quality codec than the sender. In this case the signal will be formatted for the lower quality codec (S640) (SUM1-SR2). The reformatted signal is then sent to the signal recipient (S644)); and 
down-sampling the conference session signal having the second sampling rate to the first sampling rate to generate a conference session signal having the first sampling rate (Baten, FIG.6, S640, S644, col. 13, lines 13-19: If the receiver (“SR2”) does not have the same or higher quality codec than the sender (“SR1”) then the receiver has a lower quality codec than the sender. In this case the signal will be formatted for the lower quality codec (S640) (SUM-SR1). The reformatted signal is then sent to the signal recipient (S644)).    

Regarding Claim 11, Baten-Yagunov discloses the method of forming a conference session of claim 9, wherein the first sampling rate is an integer multiple of the second sampling rate (Baten, col. 4, lines 14-16: the first sampling rate 8kHz (SR1) and the second sampling rate is 16kHz (SR2)).  

Regarding Claim 12, Baten-Yagunov discloses the method of forming a conference session of claim 11, wherein the second sampling rate is an integer multiple of the third sampling rate (Baten, col. 4, lines 14-16: the second sampling rate 16 kHz (SR2); Yagunov, [0007]: the third sampling rate is 48 kHz (“SR3”)).  

Regarding Claim 13, Baten-Yagunov discloses the method of forming a conference session of claim 10, wherein the signals from a plurality of session capable devices are encoded and further including decoding the signals prior to summing and upsampling the signals (Baten, FIG.5, S512, S532, col. 11, lines 32-37, lines 50-59: the conference bridge 136 determines if the received signal is in encoded form. If the received signal is in encoded form, then the signal is decoded by the decoder )).  

Regarding Claim 14, Baten-Yagunov discloses the method of forming a conference session of claim 13, further comprising encoding the conference session signal having the first sampling rate as a function of the encoder used to form each of the at least two signals of signals from a plurality of session capable devices having the first sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder )).   

Regarding Claim 15, Baten-Yagunov discloses the method of forming a conference session of claim 14, further comprising encoding the conference session signal having the second sampling rate as a function of the encoder used to form each of the at least two signals of signals from a plurality of session capable devices having the second sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder )).    

Regarding Claim 16, Baten-Yagunov discloses the method of forming a conference session of claim 15, further comprising encoding the conference session signal having the third sampling rate as a function of the encoder used to form the at least one signal of the signals from a plurality of session capable devices having the third sampling rate (Baten, FIG.5, S552, col. 12, lines 17-23: the conference bridge 136 determines if encoding is necessary (i.e., in order to transmit the signal across the network 104). If encoding is necessary, then the signal is encoded by the encoder )).    

Regarding Claim 17, Baten-Yagunov discloses the method of forming a conference session of claim 16, wherein the first sampling rate is 8 KHz and the second sampling rate is 16 KHz (Baten, col. 4, lines 7-16: up-sampling takes the sampling rate from 8 KHz (“SR1”) to 16 KHz (“SR2”) in the case of G.711 and G.722 signals).  

Regarding Claim 18, Baten-Yagunov discloses the method of forming a conference session of claim 17, wherein an encoder employs a pulse code modulation codec  (Baten, col. 1, lines 65-67 to col. 2, lines 1-12: G.711 codec which samples at 8 kHz as 8 bit compressed Pulse Code Modulation (PCM)).  

Regarding Claim 19, Baten-Yagunov discloses the method of forming a conference session of claim 18, wherein the first sampling rate is 48 KHz (Yagunov, [0007]: the third sampling rate is 48 kHz (“SR3”)).  

Regarding Claim 20, Baten-Yagunov discloses the method of forming a conference session of claim 16, wherein an encoder employs a pulse code modulation codec (Baten, col. 1, lines 65-67 to col. 2, lines 1-12: G.711 codec which samples at 8 kHz as 8 bit compressed Pulse Code Modulation (PCM)).  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
LeBlanc et al., US 2011/0135038 A1, Multiple Data Rate Communication System.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446